United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3555
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Donald E. Wiggins,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 7, 1998

                                Filed: May 12, 1998
                                    ___________

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       In 1993, Donald E. Wiggins was sentenced to 48 months’ imprisonment and
three years’ supervised release after he pleaded guilty to bank robbery, in violation of
18 U.S.C. § 2113(a). After Wiggins violated several conditions of his supervised
release, the district court1 revoked it and sentenced him to 12 months’ and one day




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
imprisonment and 24 months’ supervised release. Wiggins appeals, arguing that his
revocation sentence was imposed in violation of the Ex Post Facto Clause.

       That argument is foreclosed by our decision in United States v. St. John, 92 F.3d
761,765-67 (8th Cir. 1996) (holding application of 1994 statute expressly providing for
supervised release following revocation of supervised release that was imposed prior
to 1994 did not violate Ex Post Facto Clause; prior to new law, this circuit interpreted
law to allow imposition of both imprisonment and supervised release upon revocation,
and thus “maximum period of time that a defendant&s freedom can be restrained . . .
under the new law is either the same as, or possibly less than, under the prior law”).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-